Exhibit 10.3

 

THE MANITOWOC COMPANY, INC.
2003 INCENTIVE STOCK AND AWARDS PLAN

Amended December 17, 2008, Effective January 1, 2005

 

1.                                       Purpose and Construction.

 


(A)                                  PURPOSE.  THE MANITOWOC COMPANY, INC. 2003
INCENTIVE STOCK AND AWARDS PLAN HAS TWO COMPLEMENTARY PURPOSES: (I) TO ATTRACT
AND RETAIN OUTSTANDING PEOPLE AS OFFICERS, EMPLOYEES, CONSULTANTS AND ADVISORS
AND (II) TO INCREASE SHAREHOLDER VALUE.  THE PLAN WILL PROVIDE PARTICIPANTS
INCENTIVES TO INCREASE SHAREHOLDER VALUE BY OFFERING THE OPPORTUNITY TO ACQUIRE
SHARES OF THE COMPANY’S COMMON STOCK, RECEIVE MONETARY PAYMENTS BASED ON THE
VALUE OF SUCH COMMON STOCK, OR RECEIVE OTHER INCENTIVE COMPENSATION, ON THE
POTENTIALLY FAVORABLE TERMS THAT THIS PLAN PROVIDES.


 


(B)                                 DEFINITIONS.  ALL CAPITALIZED TERMS USED IN
THIS PLAN HAVE THE MEANINGS GIVEN IN SECTION 13.


 

2.                                       Administration.

 


(A)                                  COMMITTEE ADMINISTRATION.  THE COMMITTEE
HAS FULL AUTHORITY TO ADMINISTER THIS PLAN, INCLUDING THE AUTHORITY TO
(I) INTERPRET THE PROVISIONS OF THIS PLAN, (II) PRESCRIBE, AMEND AND RESCIND
RULES AND REGULATIONS RELATING TO THIS PLAN, (III) CORRECT ANY DEFECT, SUPPLY
ANY OMISSION, OR RECONCILE ANY INCONSISTENCY IN ANY AWARD OR AGREEMENT COVERING
AN AWARD IN THE MANNER AND TO THE EXTENT IT DEEMS DESIRABLE TO CARRY THIS PLAN
INTO EFFECT, AND (IV) MAKE ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR
THE ADMINISTRATION OF THIS PLAN.  A MAJORITY OF THE MEMBERS OF THE COMMITTEE
WILL CONSTITUTE A QUORUM, AND A MAJORITY OF THE COMMITTEE’S MEMBERS PRESENT AT A
MEETING AT WHICH A QUORUM IS PRESENT MUST MAKE ALL DETERMINATIONS OF THE
COMMITTEE.  THE COMMITTEE MAY MAKE ANY DETERMINATION UNDER THIS PLAN WITHOUT
NOTICE OR MEETING OF THE COMMITTEE BY A WRITING THAT A MAJORITY OF THE COMMITTEE
MEMBERS HAVE SIGNED.  ALL COMMITTEE DETERMINATIONS ARE FINAL AND BINDING.


 


(B)                                 DELEGATION TO OTHER COMMITTEES OR OFFICERS. 
TO THE EXTENT APPLICABLE LAW PERMITS, THE BOARD MAY DELEGATE TO ANOTHER
COMMITTEE OF THE BOARD OR TO ONE OR MORE OFFICERS OF THE COMPANY ANY OR ALL OF
THE AUTHORITY AND RESPONSIBILITY OF THE COMMITTEE.  HOWEVER, NO SUCH DELEGATION
IS PERMITTED WITH RESPECT TO INDIVIDUALS WHO ARE SECTION 16 PARTICIPANTS AT THE
TIME ANY SUCH DELEGATED AUTHORITY OR RESPONSIBILITY IS EXERCISED.  THE BOARD
ALSO MAY DELEGATE TO ANOTHER COMMITTEE OF THE BOARD CONSISTING ENTIRELY OF
NON-EMPLOYEE DIRECTORS ANY OR ALL OF THE AUTHORITY AND RESPONSIBILITY OF THE
COMMITTEE WITH RESPECT TO INDIVIDUALS WHO ARE SECTION 16 PARTICIPANTS.  IF THE
BOARD HAS MADE SUCH A DELEGATION, THEN ALL REFERENCES TO THE COMMITTEE IN THIS
PLAN INCLUDE SUCH OTHER COMMITTEE OR ONE OR MORE OFFICERS TO THE EXTENT OF SUCH
DELEGATION.


 


(C)                                  NO LIABILITY.  NO MEMBER OF THE COMMITTEE,
AND NO OFFICER TO WHOM A DELEGATION UNDER SUBSECTION (B) HAS BEEN MADE, WILL BE
LIABLE FOR ANY ACT DONE, OR DETERMINATION MADE, BY THE INDIVIDUAL IN GOOD FAITH
WITH RESPECT TO THE PLAN OR ANY AWARD.  THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS SUCH INDIVIDUAL TO THE MAXIMUM EXTENT THAT THE LAW AND THE COMPANY’S
BYLAWS PERMIT.

 

--------------------------------------------------------------------------------


 

3.                                       Eligibility.  The Committee may
designate from time to time the Participants to receive Awards under this Plan. 
The Committee’s designation of a Participant in any year will not require the
Committee to designate such person to receive an Award in any other year.  The
Committee may consider such factors as it deems pertinent in selecting a
Participant and in determining the types and amounts of Awards.  In making such
selection and determination, factors the Committee may consider include: (a) the
Company’s financial condition; (b) anticipated profits for the current or future
years; (c) the Participant’s contributions to the profitability and development
of the Company; and (d) other compensation provided to the Participant.

 

4.                                       Discretionary Grants of Awards.

 


(A)                                  TERMS AND CONDITIONS OF AWARDS.  SUBJECT TO
THE TERMS OF THIS PLAN, THE COMMITTEE HAS FULL POWER AND AUTHORITY TO DETERMINE:
(I) THE TYPE OR TYPES OF AWARDS TO BE GRANTED TO EACH PARTICIPANT; (II) THE
NUMBER OF SHARES WITH RESPECT TO WHICH AN AWARD IS GRANTED TO A PARTICIPANT, IF
APPLICABLE; AND (III) ANY OTHER TERMS AND CONDITIONS OF ANY AWARD GRANTED TO A
PARTICIPANT.  IF THE EMPLOYMENT OF A PARTICIPANT SHALL TERMINATE BY REASON OF
DEATH OR DISABILITY, AS TO AWARDS HELD BY THE PARTICIPANT AS OF THE EFFECTIVE
DATE OF SUCH TERMINATION OF EMPLOYMENT, ALL OPTIONS AND SARS WHICH ARE NOT YET
VESTED SHALL BE FULLY AND IMMEDIATELY VESTED AND EXERCISABLE, ALL RESTRICTIONS
ON RESTRICTED STOCK SHALL BE ACCELERATED AND DEEMED TO HAVE LAPSED, AND ALL 
PERFORMANCE GOALS APPLICABLE TO PERFORMANCE SHARES OR PERFORMANCE UNITS SHALL BE
DEEMED TO HAVE BEEN ACHIEVED.  IF THE EMPLOYMENT OF A PARTICIPANT SHALL
TERMINATE FOR ANY REASON OTHER THAN DEATH OR DISABILITY, AS TO AWARDS HELD BY
THE PARTICIPANT OF THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT, UNLESS
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL OTHERWISE DETERMINE, ALL NONVESTED
OPTIONS AND SARS, RESTRICTED STOCK AS TO WHICH ALL RESTRICTIONS HAVE NOT LAPSED,
AND ALL PERFORMANCE SHARES AND PERFORMANCE UNITS FOR WHICH THE PERFORMANCE GOALS
HAVE NOT BEEN FULLY SATISFIED SHALL BE IMMEDIATELY FORFEITED.  IF THE COMMITTEE
DETERMINES NOT TO REQUIRE SUCH IMMEDIATE FORFEITURE, THEN THE MAXIMUM EXERCISE
PERIOD WHICH MAY BE PERMITTED FOR OPTIONS AND SARS FOLLOWING SUCH EMPLOYMENT
TERMINATION SHALL BE THE SHORTER OF ONE YEAR OR THE SCHEDULED EXPIRATION DATE OF
THE AWARD.


 


(B)                                 SINGLE OR TANDEM AWARDS.  AWARDS UNDER THIS
PLAN MAY BE GRANTED EITHER ALONE OR IN ADDITION TO, IN TANDEM WITH, OR IN
SUBSTITUTION FOR ANY OTHER AWARD (OR ANY OTHER AWARD GRANTED UNDER ANOTHER PLAN
OF THE COMPANY OR ANY AFFILIATE).  TANDEM AWARDS MAY BE GRANTED EITHER AT THE
SAME TIME AS, OR AT DIFFERENT TIMES FROM, THE GRANT OF THE OTHER AWARDS (OR
AWARDS) TO WHICH THEY RELATE.


 

5.                                       Shares Reserved under this Plan.

 


(A)                                  PLAN RESERVE.  AN AGGREGATE OF 3,000,000
SHARES ARE RESERVED FOR ISSUANCE UNDER THIS PLAN.  AS TO AWARDS THAT ARE
(I) RESTRICTED STOCK, (II) PERFORMANCE SHARES, OR (III) PERFORMANCE UNITS THAT
ARE PAID IN SHARES OR THE VALUE OF WHICH IS BASED ON THE FAIR MARKET VALUE OF
SHARES, THE COMPANY MAY NOT ISSUE, OR MAKE PAYMENTS AS TO, MORE THAN 1,000,000
SHARES IN THE AGGREGATE.  THE LIMITATIONS OF THIS SUBSECTION ARE SUBJECT TO
ADJUSTMENTS AS PROVIDED IN SECTION 11.

 

2

--------------------------------------------------------------------------------


 


(B)                                 REPLENISHMENT OF SHARES UNDER THIS PLAN. 
THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THIS PLAN SHALL BE REDUCED ONLY
BY THE NUMBER OF SHARES DELIVERED IN PAYMENT OR SETTLEMENT OF AWARDS.  IF AN
AWARD LAPSES, EXPIRES, TERMINATES OR IS CANCELLED WITHOUT THE ISSUANCE OF SHARES
UNDER THE AWARD, THEN THE SHARES SUBJECT TO, RESERVED FOR OR DELIVERED IN
PAYMENT IN RESPECT OF SUCH AWARD MAY AGAIN BE USED FOR NEW AWARDS UNDER THIS
PLAN AS DETERMINED UNDER SUBSECTION (A), INCLUDING ISSUANCE AS RESTRICTED STOCK
OR PURSUANT TO INCENTIVE STOCK OPTIONS.  IF SHARES ARE ISSUED UNDER ANY AWARD
AND THE COMPANY SUBSEQUENTLY REACQUIRES THEM PURSUANT TO RIGHTS RESERVED UPON
THE ISSUANCE OF THE SHARES, IF SHARES ARE USED IN CONNECTION WITH THE
SATISFACTION OF TAX OBLIGATIONS RELATING TO AN AWARD, OR IF PREVIOUSLY OWNED
SHARES ARE DELIVERED TO THE COMPANY IN PAYMENT OF THE EXERCISE PRICE OF AN
AWARD, THEN THE SHARES SUBJECT TO, RESERVED FOR OR DELIVERED IN PAYMENT IN
RESPECT OF SUCH AWARD MAY AGAIN BE USED FOR NEW AWARDS UNDER THIS PLAN AS
DETERMINED UNDER SUBSECTION (A), INCLUDING ISSUANCE AS RESTRICTED STOCK, BUT
SUCH SHARES MAY NOT BE ISSUED PURSUANT TO INCENTIVE STOCK OPTIONS.


 


(C)                                  ADDITION OF SHARES FROM PREDECESSOR PLAN. 
AFTER THE EFFECTIVE DATE OF THIS PLAN, IF ANY SHARES SUBJECT TO AWARDS GRANTED
UNDER THE MANITOWOC COMPANY, INC. 1995 STOCK PLAN WOULD AGAIN BECOME AVAILABLE
FOR NEW GRANTS UNDER THE TERMS OF SUCH PRIOR PLAN IF THE PRIOR PLAN WERE STILL
IN EFFECT, THEN THOSE SHARES WILL BE AVAILABLE FOR THE PURPOSE OF GRANTING
AWARDS UNDER THIS PLAN, THEREBY INCREASING THE SHARES AVAILABLE UNDER THIS PLAN
AS DETERMINED UNDER THE FIRST SENTENCE OF SUBSECTION (A).  ANY SUCH SHARES WILL
NOT BE AVAILABLE FOR FUTURE AWARDS UNDER THE TERMS OF SUCH PRIOR PLAN.


 


(D)                                 PARTICIPANT LIMITATIONS.  SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 11, NO PARTICIPANT MAY BE GRANTED AWARDS UNDER
THIS PLAN THAT COULD RESULT IN SUCH PARTICIPANT: (I) RECEIVING IN ANY SINGLE
FISCAL YEAR OF THE COMPANY OPTIONS, WITH OR WITHOUT ANY RELATED STOCK
APPRECIATION RIGHTS, OR STOCK APPRECIATION RIGHTS NOT RELATED TO OPTIONS, FOR
MORE THAN 300,000 SHARES, (II) RECEIVING AWARDS OF RESTRICTED STOCK IN ANY
SINGLE FISCAL YEAR OF THE COMPANY RELATING TO MORE THAN 200,000 SHARES,
(III) RECEIVING PERFORMANCE SHARES IN ANY SINGLE FISCAL YEAR OF THE COMPANY
RELATING TO MORE THAN 200,000 SHARES; (IV) RECEIVING AWARDS OF PERFORMANCE UNITS
IN ANY SINGLE FISCAL YEAR OF THE COMPANY WITH A DESIGNATED DOLLAR VALUE THAT
EXCEEDS $3,000,000 AND/OR RECEIVING AWARDS OF PERFORMANCE UNITS IN ANY SINGLE
FISCAL YEAR OF THE COMPANY, THE VALUE OF WHICH IS BASED ON THE FAIR MARKET VALUE
OF SHARES, RELATING TO MORE THAN 200,000 SHARES.  IN ALL CASES, DETERMINATIONS
UNDER THIS SECTION 5 SHALL BE MADE IN A MANNER THAT IS CONSISTENT WITH THE
EXEMPTION FOR PERFORMANCE-BASED COMPENSATION THAT CODE SECTION 162(M) PROVIDES.


 

6.                                       Options and Stock Appreciation Rights.

 


(A)                                  ELIGIBILITY FOR OPTIONS.  THE COMMITTEE MAY
GRANT OPTIONS TO ANY PARTICIPANT IT SELECTS.  THE COMMITTEE MUST SPECIFY WHETHER
THE OPTION IS AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK OPTION, BUT ONLY
EMPLOYEES OF THE COMPANY OR A SUBSIDIARY MAY RECEIVE GRANTS OF INCENTIVE STOCK
OPTIONS.


 


(B)                                 EXERCISE PRICE OF OPTIONS.  FOR EACH OPTION,
THE COMMITTEE WILL ESTABLISH THE EXERCISE PRICE, WHICH MAY NOT BE LESS THAN THE
FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE OPTION AS DETERMINED ON THE DATE
OF GRANT.  THE COMMITTEE SHALL ALSO DETERMINE THE METHOD OR METHODS BY WHICH,
AND THE FORMS OR FORMS, INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER

 

3

--------------------------------------------------------------------------------


 


SECURITIES, OTHER AWARDS, OR OTHER PROPERTY, OR ANY COMBINATION THEREOF, HAVING
A FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE RELEVANT EXERCISE PRICE,
IN WHICH PAYMENT OF THE EXERCISE PRICE WITH RESPECT TO ANY OPTION MAY BE MADE OR
DEEMED TO HAVE BEEN MADE.


 


(C)                                  TERMS AND CONDITIONS OF OPTIONS.  SUBJECT
TO THE TERMS OF THE PLAN, AN OPTION WILL BE EXERCISABLE AT SUCH TIMES AND
SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE SPECIFIES, EXCEPT THAT THE OPTION
MUST TERMINATE NO LATER THAN TEN (10) YEARS AFTER THE DATE OF GRANT.  IN ALL
OTHER RESPECTS, THE TERMS OF ANY INCENTIVE STOCK OPTION SHOULD COMPLY WITH THE
PROVISIONS OF CODE SECTION 422 EXCEPT TO THE EXTENT THE COMMITTEE DETERMINES
OTHERWISE.


 

(d)                                 Eligibility and Exercise Price for Stock
Appreciation Rights.  The Committee may grant Stock Appreciation Rights to any
Participant it selects.  Each Stock Appreciation Right may relate to all or a
portion of a specific Option granted under the Plan and may be granted
concurrently with the Option to which it relates or at any time prior to the
exercise, termination or expiration of such Option (a “Tandem SAR”), or may be
granted independently of any Option, as determined by the Committee.  If the
Stock Appreciation Right is granted independently of an Option, the exercise
price of such Stock Appreciation Right shall be the Fair Market Value of a Share
on the date of grant; provided, however, that the Committee may, in its
discretion, fix an exercise price in excess of the Fair Market Value of a Share
on such grant date.

 

(e)                                  Upon Exercise of a Stock Appreciation
Right.  Upon exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive, without payment to the Company, either (A) that number of
Shares determined by dividing (i) the total number of Shares subject to the
Stock Appreciation Right being exercised by the Participant, multiplied by the
amount by which the Fair Market Value of a Share on the day the right is
exercised exceeds the exercise price (such amount being hereinafter referred to
as the “Spread”), by (ii) the Fair Market Value of a Share on the exercise date;
or (B) cash in an amount determined by multiplying (i) the total number of
Shares subject to the Stock Appreciation Right being exercised by the
Participant, by (ii) the amount of the Spread; or (C) a combination of Shares
and cash, in amounts determined as set forth in clauses (A) and (B) above, as
determined by the Committee in its sole discretion; provided, however, that, in
the case of a Tandem SAR, the total number of Shares which may be received upon
exercise of a Stock Appreciation Right for Common Stock shall not exceed the
total number of Shares subject to the related Option or portion thereof, and the
total amount of cash which may be received upon exercise of a Stock Appreciation
Right for cash shall not exceed the Fair Market Value on the date of exercise of
the total number of Shares subject to the related Option or portion thereof.

 

(f)                                    Terms and Conditions of Stock
Appreciation Rights.  Subject to the terms of the Plan, a Stock Appreciation
Right will be exercisable at such times and subject to such conditions as the
Committee specifies; provided, however, that a Tandem SAR shall not be
exercisable prior to or later than the time the related Option could be
exercised; and provided, further, that in any event a Stock Appreciation Right
shall terminate no later than ten (10) years after the date of grant.

 

(g)                                 Tandem SARs and Options.  With respect to
Options issued with Tandem SARs, the right of a Participant to exercise the
Tandem SAR shall be cancelled if and to the

 

4

--------------------------------------------------------------------------------


 

extent the related Option is exercised, and the right of a Participant to
exercise an Option shall be cancelled if and to the extent that Shares covered
by such Option are used to calculate shares or cash received upon exercise of
the Tandem SAR.

 

7.                                       Restricted Stock, Performance Shares
and Performance Units.

 


(A)                                  ELIGIBILITY FOR RESTRICTED STOCK,
PERFORMANCE SHARES AND PERFORMANCE UNITS.  THE COMMITTEE MAY GRANT AWARDS OF
RESTRICTED STOCK, PERFORMANCE SHARES OR PERFORMANCE UNITS TO PARTICIPANTS THE
COMMITTEE SELECTS.


 


(B)                                 TERMS AND CONDITIONS.  SUBJECT TO THE TERMS
OF THE PLAN, EACH AWARD OF RESTRICTED STOCK, PERFORMANCE SHARES OR PERFORMANCE
UNITS MAY BE SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE DETERMINES
APPROPRIATE, INCLUDING, WITHOUT LIMITATION, A CONDITION THAT ONE OR MORE
PERFORMANCE GOALS BE ACHIEVED FOR THE PARTICIPANT TO REALIZE ALL OR A PORTION OF
THE BENEFIT PROVIDED UNDER THE AWARD.  HOWEVER, AN AWARD OF RESTRICTED STOCK
THAT REQUIRES THE ACHIEVEMENT OF PERFORMANCE GOALS MUST HAVE A RESTRICTION
PERIOD OF AT LEAST ONE YEAR, AND AN AWARD OF RESTRICTED STOCK THAT IS NOT
SUBJECT TO PERFORMANCE GOALS MUST HAVE A RESTRICTION PERIOD OF AT LEAST THREE
YEARS.  THE COMMITTEE MAY DETERMINE TO PAY PERFORMANCE UNITS IN CASH, IN SHARES,
OR IN A COMBINATION OF CASH AND SHARES. ANY AWARD OF PERFORMANCE UNITS MUST BE
PAID BEFORE MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE
RECIPIENT HAS A FULLY VESTED RIGHT TO SUCH PERFORMANCE STOCK UNITS.


 

8.                                       Transferability.  Except as otherwise
provided in this Section, or as the Committee otherwise provides, each Award
granted under this Plan is not transferable by a Participant other than by will
or the laws of descent and distribution, and during the lifetime of the
Participant such Awards may be exercised only by the Participant or the
Participant’s legal representative or by the permitted transferee of such
Participant as hereinafter provided (or by the legal representative of such
permitted transferee).  A Participant may transfer Awards to (i) his or her
spouse, children or grandchildren (“Immediate Family Members”); (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members; or (iii) a
partnership in which such Immediate Family Members are the only partners.  The
transfer will be effective only if the Participant receives no consideration for
such transfer.  Subsequent transfers of transferred Awards are prohibited except
transfers to those persons or entities to which the Participant could have
transferred such Awards, or transfers otherwise in accordance with this Section.

 

9.                                       Termination and Amendment of Plan;
Amendment, Modification or Cancellation of Awards.

 


(A)                                  TERM OF PLAN.  THIS PLAN WILL TERMINATE ON,
AND NO AWARD MAY BE GRANTED AFTER, THE TEN (10) YEAR ANNIVERSARY OF THE
EFFECTIVE DATE, UNLESS THE BOARD EARLIER TERMINATES THIS PLAN PURSUANT TO
SUBSECTION (B).


 


(B)                                 TERMINATION AND AMENDMENT.  THE BOARD MAY
AMEND, ALTER, SUSPEND, DISCONTINUE OR TERMINATE THIS PLAN AT ANY TIME, SUBJECT
TO THE FOLLOWING LIMITATIONS:


 


(I)                                     SHAREHOLDERS MUST APPROVE ANY AMENDMENT
OF THIS PLAN IF REQUIRED BY: (A) THE RULES AND/OR REGULATIONS PROMULGATED UNDER
SECTION 16 OF THE EXCHANGE ACT (FOR THIS PLAN TO REMAIN QUALIFIED UNDER
RULE 16B-3), (B) THE CODE

 

5

--------------------------------------------------------------------------------


 


OR ANY RULES PROMULGATED THEREUNDER (TO ALLOW FOR INCENTIVE STOCK OPTIONS TO BE
GRANTED UNDER THIS PLAN OR TO ENABLE THE COMPANY TO COMPLY WITH THE PROVISIONS
OF CODE SECTION 162(M) SO THAT THE COMPANY CAN DEDUCT COMPENSATION IN EXCESS OF
THE LIMITATION SET FORTH IN THAT SECTION), OR (C) THE LISTING REQUIREMENTS OF
THE NEW YORK STOCK EXCHANGE OR ANY PRINCIPAL SECURITIES EXCHANGE OR MARKET ON
WHICH THE SHARES ARE THEN TRADED (TO MAINTAIN THE LISTING OR QUOTATION OF THE
SHARES ON THAT EXCHANGE); AND


 


(II)                                  SHAREHOLDERS MUST APPROVE ANY OF THE
FOLLOWING PLAN AMENDMENTS: (A) AN AMENDMENT TO MATERIALLY INCREASE ANY NUMBER OF
SHARES SPECIFIED IN SECTION 5(A) OR 5(D) (EXCEPT AS PERMITTED BY SECTION 11);
(B) AN AMENDMENT TO SHORTEN THE RESTRICTION PERIODS SPECIFIED IN SECTION 7(B);
OR (C) AN AMENDMENT TO THE PROVISIONS OF SECTION 9(E).


 


(C)                                  AMENDMENT, MODIFICATION OR CANCELLATION OF
AWARDS.  EXCEPT AS PROVIDED IN SUBSECTION (E) AND SUBJECT TO THE REQUIREMENTS OF
THIS PLAN, THE COMMITTEE MAY WAIVE ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO
ANY AWARD OR THE EXERCISE OF THE AWARD, AND THE COMMITTEE MAY MODIFY, AMEND, OR
CANCEL ANY OF THE OTHER TERMS AND CONDITIONS APPLICABLE TO ANY AWARDS BY MUTUAL
AGREEMENT BETWEEN THE COMMITTEE AND THE PARTICIPANT OR ANY OTHER PERSONS AS MAY
THEN HAVE AN INTEREST IN THE AWARD, SO LONG AS ANY AMENDMENT OR MODIFICATION
DOES NOT INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THIS PLAN (EXCEPT AS
PERMITTED BY SECTION 11), BUT THE COMMITTEE NEED NOT OBTAIN PARTICIPANT (OR
OTHER INTERESTED PARTY) CONSENT FOR THE CANCELLATION OF AN AWARD PURSUANT TO THE
PROVISIONS OF SECTION 11(A).  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
PLAN, THE COMMITTEE SHALL HAVE SOLE DISCRETION TO ALTER THE SELECTED PERFORMANCE
GOALS SUBJECT TO SHAREHOLDER APPROVAL, TO THE EXTENT REQUIRED TO QUALIFY AN
AWARD FOR THE PERFORMANCE-BASED EXEMPTION PROVIDED BY CODE SECTION 162(M) (OR
ANY SUCCESSOR PROVISION THERETO).  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THE COMMITTEE DETERMINES IT IS ADVISABLE TO GRANT AN AWARD WHICH DOES NOT
QUALIFY FOR THE PERFORMANCE-BASED EXEMPTION UNDER CODE SECTION 162(M) (OR ANY
SUCCESSOR THERETO), THE COMMITTEE MAY MAKE SUCH GRANTS WITHOUT SATISFYING THE
REQUIREMENTS THEREFOR.


 


(D)                                 SURVIVAL OF COMMITTEE AUTHORITY AND AWARDS. 
NOTWITHSTANDING THE FOREGOING, THE AUTHORITY OF THE COMMITTEE TO ADMINISTER THIS
PLAN AND MODIFY OR AMEND AN AWARD MAY EXTEND BEYOND THE DATE OF THIS PLAN’S
TERMINATION.  IN ADDITION, TERMINATION OF THIS PLAN WILL NOT AFFECT THE RIGHTS
OF PARTICIPANTS WITH RESPECT TO AWARDS PREVIOUSLY GRANTED TO THEM, AND ALL
UNEXPIRED AWARDS WILL CONTINUE IN FORCE AND EFFECT AFTER TERMINATION OF THIS
PLAN EXCEPT AS THEY MAY LAPSE OR BE TERMINATED BY THEIR OWN TERMS AND
CONDITIONS.


 


(E)                                  REPRICING PROHIBITED.  NOTWITHSTANDING
ANYTHING IN THIS PLAN TO THE CONTRARY, AND EXCEPT FOR THE ADJUSTMENTS PROVIDED
IN SECTION 11, NEITHER THE COMMITTEE NOR ANY OTHER PERSON MAY DECREASE THE
EXERCISE PRICE FOR ANY OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT GRANTED
UNDER THIS PLAN AFTER THE DATE OF GRANT NOR ALLOW A PARTICIPANT TO SURRENDER AN
OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT GRANTED UNDER THIS PLAN TO THE
COMPANY AS CONSIDERATION FOR THE GRANT OF A NEW OPTION OR STOCK APPRECIATION
RIGHT WITH A LOWER EXERCISE PRICE.

 

6

--------------------------------------------------------------------------------


 


(F)                                    FOREIGN PARTICIPATION.  TO ASSURE THE
VIABILITY OF AWARDS GRANTED TO PARTICIPANTS EMPLOYED IN FOREIGN COUNTRIES, THE
COMMITTEE MAY PROVIDE FOR SUCH SPECIAL TERMS AS IT MAY CONSIDER NECESSARY OR
APPROPRIATE TO ACCOMMODATE DIFFERENCES IN LOCAL LAW, TAX POLICY OR CUSTOM. 
MOREOVER, THE COMMITTEE MAY APPROVE SUCH SUPPLEMENTS TO, OR AMENDMENTS,
RESTATEMENTS OR ALTERNATIVE VERSIONS OF THIS PLAN AS IT DETERMINES IS NECESSARY
OR APPROPRIATE FOR SUCH PURPOSES.  ANY SUCH AMENDMENT, RESTATEMENT OR
ALTERNATIVE VERSIONS THAT THE COMMITTEE APPROVES FOR PURPOSES OF USING THIS PLAN
IN A FOREIGN COUNTRY WILL NOT AFFECT THE TERMS OF THIS PLAN FOR ANY OTHER
COUNTRY.  IN ADDITION, ALL SUCH SUPPLEMENTS, AMENDMENTS, RESTATEMENTS OR
ALTERNATIVE VERSIONS MUST COMPLY WITH THE PROVISIONS OF SECTION 9(B)(II).


 

10.                                 Taxes.  The Company is entitled to withhold
the amount of any tax attributable to any amount payable or Shares deliverable
under this Plan after giving the person entitled to receive such amount or
Shares notice as far in advance as practicable, and the Company may defer making
payment or delivery if any such tax may be pending unless and until indemnified
to its satisfaction.  The Committee may permit a Participant to pay all or a
portion of the federal, state and local withholding taxes arising in connection
with (a) the exercise of a nonqualified stock option, (b) a disqualifying
disposition of Shares received upon the exercise of an incentive stock option,
or (c) the lapse of restrictions on Restricted Stock, by electing to (i) have
the Company withhold Shares otherwise issuable under the Award, (ii) tender back
Shares received in connection with such Award or (iii) deliver other previously
owned Shares which have been beneficially owned by the Participant for at least
six (6) months, in each case having a Fair Market Value equal to the amount to
be withheld.  However, the amount to be withheld may not exceed the total
minimum federal, state and local tax withholding obligations associated with the
transaction.  The election must be made on or before the date as of which the
amount of tax to be withheld is determined and otherwise as the Committee
requires.  The Fair Market Value of fractional Shares remaining after payment of
the withholding taxes may be paid to the Participant in cash.

 

11.                                 Adjustment Provisions; Change of Control.

 


(A)                                  STOCK SPLIT, STOCK DIVIDEND OR REVERSE
STOCK SPLIT.  IN THE EVENT OF A STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK
SPLIT, OF SHARES, THE NUMBER OF SHARES SUBJECT TO THIS PLAN (INCLUDING THE
NUMBER AND TYPE OF SHARES THAT MAY BE GRANTED AS RESTRICTED STOCK OR ISSUED
PURSUANT TO INCENTIVE STOCK OPTIONS, TO A PARTICIPANT IN ANY FISCAL YEAR, AND
THAT MAY AFTER THE EVENT BE MADE THE SUBJECT OF AWARDS UNDER THIS PLAN) AND THE
NUMBER SHARES SUBJECT TO OUTSTANDING AWARDS, AND THE GRANT, PURCHASE AND
EXERCISE PRICE WITH RESPECT TO ANY OUTSTANDING AWARDS, SHALL THEREUPON
AUTOMATICALLY BE ADJUSTED PROPORTIONATELY IN A MANNER CONSISTENT WITH SUCH STOCK
SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT TO PREVENT DILUTION OR ENLARGEMENT
OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE UNDER THIS PLAN;
PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD PAYABLE OR
DENOMINATED IN SHARES MUST ALWAYS BE A WHOLE NUMBER.  IN THE EVENT THAT ANY SUCH
STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT WOULD RESULT IN AN
OUTSTANDING AWARD CONSISTING OF ANY FRACTIONAL SHARE(S), THE COMMITTEE MAY
CANCEL SUCH FRACTIONAL AMOUNT OR GRANT AN AWARD OF AN ADDITIONAL FRACTIONAL
AMOUNT SO THAT THERE IS NO FRACTION AMOUNT OR MAY MAKE PROVISION FOR A CASH
PAYMENT, IN AN AMOUNT DETERMINED BY THE COMMITTEE TO THE HOLDER OF THE AWARD
THAT WOULD INCLUDE A FRACTIONAL SHARE, IN EXCHANGE FOR THE CANCELLATION OF SUCH
FACTIONAL SHARE(S) (WITHOUT ANY CONSENT OF THE HOLDER OF ANY SUCH FRACTIONAL

 

7

--------------------------------------------------------------------------------


 


SHARE), EFFECTIVE AS OF THE TIME THE COMMITTEE SPECIFIES (WHICH MAY BE THE TIME
SUCH STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT, IS EFFECTIVE).


 


(B)                                 OTHER ADJUSTMENT OF SHARES.  IN ADDITION TO
THE NON-DISCRETIONARY ADJUSTMENT PROVISIONS OF SECTION 11(A), IF THE COMMITTEE
DETERMINES THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH,
OTHER SECURITIES, OR OTHER PROPERTY, BUT NOT INCLUDING A DIVIDEND OF SHARES
WHICH IS GOVERNED BY SECTION 11(A)), RECAPITALIZATION, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF
SHARES OR OTHER SECURITIES OF THE COMPANY, ISSUANCE OF WARRANTS OR OTHER RIGHTS
TO PURCHASE SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER SIMILAR
CORPORATE TRANSACTION OR EVENT AFFECTS THE SHARES SUCH THAT THE COMMITTEE
DETERMINES AN ADJUSTMENT TO BE APPROPRIATE TO PREVENT DILUTION OR ENLARGEMENT OF
THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THIS
PLAN, THEN, SUBJECT TO PARTICIPANTS’ RIGHTS UNDER SUBSECTION (C), THE COMMITTEE
MAY, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE
NUMBER AND TYPE OF SHARES SUBJECT TO THIS PLAN (INCLUDING THE NUMBER AND TYPE OF
SHARES THAT MAY BE GRANTED AS RESTRICTED STOCK OR ISSUED PURSUANT TO INCENTIVE
STOCK OPTIONS, THAT MAY BE GRANTED TO A PARTICIPANT IN ANY FISCAL YEAR, AND THAT
MAY AFTER THE EVENT BE MADE THE SUBJECT OF AWARDS UNDER THIS PLAN), (II) THE
NUMBER AND TYPE OF SHARES SUBJECT TO OUTSTANDING AWARDS, AND (III) THE GRANT,
PURCHASE, OR EXERCISE PRICE WITH RESPECT TO ANY AWARD.  IN ANY SUCH CASE, THE
COMMITTEE MAY ALSO MAKE PROVISION FOR A CASH PAYMENT IN AN AMOUNT DETERMINED BY
THE COMMITTEE TO THE HOLDER OF AN OUTSTANDING AWARD IN EXCHANGE FOR THE
CANCELLATION OF ALL OR A PORTION OF THE AWARD (WITHOUT THE CONSENT OF THE HOLDER
OF AN AWARD) EFFECTIVE AT SUCH TIME AS THE COMMITTEE SPECIFIES (WHICH MAY BE THE
TIME SUCH TRANSACTION OR EVENT IS EFFECTIVE), BUT IF SUCH TRANSACTION OR EVENT
CONSTITUTES A CHANGE OF CONTROL, THEN (A) SUCH PAYMENT SHALL BE AT LEAST AS
FAVORABLE TO THE HOLDER AS THE GREATEST AMOUNT THE HOLDER COULD HAVE RECEIVED IN
RESPECT OF SUCH AWARD UNDER SUBSECTION (C) AND (B) FROM AND AFTER THE CHANGE OF
CONTROL, THE COMMITTEE MAY MAKE SUCH A PROVISION ONLY IF THE COMMITTEE
DETERMINES THAT DOING SO IS NECESSARY TO SUBSTITUTE, FOR EACH SHARE THEN SUBJECT
TO AN AWARD, THE NUMBER AND KIND OF SHARES OF STOCK, OTHER SECURITIES, CASH OR
OTHER PROPERTY TO WHICH HOLDERS OF COMMON STOCK ARE OR WILL BE ENTITLED IN
RESPECT OF EACH SHARE PURSUANT TO THE TRANSACTION OR EVENT IN ACCORDANCE WITH
THE LAST SENTENCE OF THIS SUBSECTION (A).  HOWEVER, IN EACH CASE, WITH RESPECT
TO AWARDS OF INCENTIVE STOCK OPTIONS, NO SUCH ADJUSTMENT MAY BE AUTHORIZED TO
THE EXTENT THAT SUCH AUTHORITY WOULD CAUSE THIS PLAN TO VIOLATE CODE
SECTION 422(B).  FURTHER, THE NUMBER OF SHARES SUBJECT TO ANY AWARD PAYABLE OR
DENOMINATED IN SHARES MUST ALWAYS BE A WHOLE NUMBER.  WITHOUT LIMITATION,
SUBJECT TO PARTICIPANTS’ RIGHTS UNDER SUBSECTION (C), IN THE EVENT OF ANY
REORGANIZATION, MERGER, CONSOLIDATION, COMBINATION OR OTHER SIMILAR CORPORATE
TRANSACTION OR EVENT, WHETHER OR NOT CONSTITUTING A CHANGE OF CONTROL, OTHER
THAN ANY SUCH TRANSACTION IN WHICH THE COMPANY IS THE CONTINUING CORPORATION AND
IN WHICH THE OUTSTANDING COMMON STOCK IS NOT BEING CONVERTED INTO OR EXCHANGED
FOR DIFFERENT SECURITIES, CASH OR OTHER PROPERTY, OR ANY COMBINATION THEREOF,
THE COMMITTEE MAY SUBSTITUTE, ON AN EQUITABLE BASIS AS THE COMMITTEE DETERMINES,
FOR EACH SHARE THEN SUBJECT TO AN AWARD, THE NUMBER AND KIND OF SHARES OF STOCK,
OTHER SECURITIES, CASH OR OTHER PROPERTY TO WHICH HOLDERS OF COMMON STOCK ARE OR
WILL BE ENTITLED IN RESPECT OF EACH SHARE PURSUANT TO THE TRANSACTION.


 


(C)                                  ISSUANCE OR ASSUMPTION.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS PLAN, AND WITHOUT AFFECTING THE NUMBER OF SHARES
OTHERWISE RESERVED OR AVAILABLE UNDER THIS PLAN, IN CONNECTION WITH ANY MERGER,
CONSOLIDATION, ACQUISITION OF PROPERTY OR STOCK, OR REORGANIZATION,

 

8

--------------------------------------------------------------------------------


 


THE COMMITTEE MAY AUTHORIZE THE ISSUANCE OR ASSUMPTION OF AWARDS UPON SUCH TERMS
AND CONDITIONS AS IT MAY DEEM APPROPRIATE.


 


(D)                                 CHANGE OF CONTROL.  EXCEPT TO THE EXTENT THE
COMMITTEE PROVIDES A RESULT MORE FAVORABLE TO HOLDERS OF AWARDS OR AS OTHERWISE
SET FORTH IN AN AGREEMENT COVERING AN AWARD, IN THE EVENT OF A CHANGE OF
CONTROL:


 


(I)            EACH HOLDER OF AN OPTION (A) SHALL HAVE THE RIGHT AT ANY TIME
THEREAFTER TO EXERCISE THE OPTION IN FULL WHETHER OR NOT THE OPTION WAS
THERETOFORE EXERCISABLE; AND (B) SHALL HAVE THE RIGHT, EXERCISABLE BY WRITTEN
NOTICE TO THE COMPANY WITHIN SIXTY (60) DAYS AFTER THE CHANGE OF CONTROL, TO
RECEIVE, IN EXCHANGE FOR THE SURRENDER OF THE OPTION, AN AMOUNT OF CASH EQUAL TO
THE EXCESS OF THE CHANGE OF CONTROL PRICE OF THE SHARES COVERED BY THE OPTION
THAT IS SO SURRENDERED OVER THE EXERCISE PRICE OF SUCH SHARES UNDER THE AWARD;


 


(II)           RESTRICTED STOCK THAT IS NOT THEN VESTED SHALL VEST UPON THE DATE
OF THE CHANGE OF CONTROL AND EACH HOLDER OF SUCH RESTRICTED STOCK SHALL HAVE THE
RIGHT, EXERCISABLE BY WRITTEN NOTICE TO THE COMPANY WITHIN SIXTY (60) DAYS AFTER
THE CHANGE OF CONTROL, TO RECEIVE, IN EXCHANGE FOR THE SURRENDER OF SUCH
RESTRICTED STOCK, AN AMOUNT OF CASH EQUAL TO THE CHANGE OF CONTROL PRICE OF SUCH
RESTRICTED STOCK;


 


(III)          EACH HOLDER OF A PERFORMANCE SHARE AND/OR PERFORMANCE UNIT FOR
WHICH THE PERFORMANCE PERIOD HAS NOT EXPIRED SHALL HAVE THE RIGHT, EXERCISABLE
BY WRITTEN NOTICE TO THE COMPANY WITHIN SIXTY (60) DAYS AFTER THE CHANGE OF
CONTROL, TO RECEIVE, IN EXCHANGE FOR THE SURRENDER OF THE PERFORMANCE SHARE
AND/OR PERFORMANCE UNIT, AN AMOUNT OF CASH EQUAL TO THE PRODUCT OF THE VALUE OF
THE PERFORMANCE SHARE AND/OR PERFORMANCE UNIT AND A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF WHOLE MONTHS WHICH HAVE ELAPSED FROM THE BEGINNING OF THE
PERFORMANCE PERIOD TO THE DATE OF THE CHANGE OF CONTROL AND THE DENOMINATOR OF
WHICH IS THE NUMBER OF WHOLE MONTHS IN THE PERFORMANCE PERIOD;


 


(IV)          EACH HOLDER OF A PERFORMANCE SHARE AND/OR PERFORMANCE UNIT THAT
HAS BEEN EARNED BUT NOT YET PAID SHALL RECEIVE AN AMOUNT OF CASH EQUAL TO THE
VALUE OF THE PERFORMANCE SHARE AND/OR PERFORMANCE UNIT; AND


 


(V)           ALL ANNUAL INCENTIVE AWARDS THAT ARE EARNED BUT NOT YET PAID SHALL
BE PAID, AND ALL ANNUAL INCENTIVE AWARDS THAT ARE NOT YET EARNED SHALL BE DEEMED
TO HAVE BEEN EARNED PRO RATA, AS IF THE PERFORMANCE GOALS ARE ATTAINED AS OF THE
EFFECTIVE DATE OF THE CHANGE OF CONTROL, BY TAKING THE PRODUCT OF (A) THE
PARTICIPANT’S MAXIMUM AWARD OPPORTUNITY FOR THE FISCAL YEAR, AND (B) A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF FULL OR PARTIAL MONTHS THAT HAVE ELAPSED
FROM THE BEGINNING OF THE FISCAL YEAR TO THE DATE OF THE CHANGE OF CONTROL AND
THE DENOMINATOR OF WHICH IS TWELVE (12).

 

9

--------------------------------------------------------------------------------


 

For purposes of this Section 11, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit for which the value is equal to
the Fair Market Value of Shares shall be based on, the Change of Control Price.

 

12.                                 Miscellaneous.

 


(A)                                  OTHER TERMS AND CONDITIONS.  THE GRANT OF
ANY AWARD UNDER THIS PLAN MAY ALSO BE SUBJECT TO OTHER PROVISIONS (WHETHER OR
NOT APPLICABLE TO THE AWARD AWARDED TO ANY OTHER PARTICIPANT) AS THE COMMITTEE
DETERMINES APPROPRIATE, INCLUDING, WITHOUT LIMITATION, PROVISIONS FOR:


 


(I)            ONE OR MORE MEANS TO ENABLE PARTICIPANTS TO DEFER THE DELIVERY OF
SHARES OR RECOGNITION OF TAXABLE INCOME RELATING TO AWARDS OR CASH PAYMENTS
DERIVED FROM THE AWARDS ON SUCH TERMS AND CONDITIONS AS THE COMMITTEE
DETERMINES, INCLUDING, BY WAY OF EXAMPLE, THE FORM AND MANNER OF THE DEFERRAL
ELECTION, THE TREATMENT OF DIVIDENDS PAID ON THE SHARES DURING THE DEFERRAL
PERIOD OR A MEANS FOR PROVIDING A RETURN TO A PARTICIPANT ON AMOUNTS DEFERRED,
AND THE PERMITTED DISTRIBUTION DATES OR EVENTS (PROVIDED THAT NO SUCH DEFERRAL
MEANS MAY RESULT IN AN INCREASE IN THE NUMBER OF SHARES ISSUABLE UNDER THIS
PLAN);


 


(II)           THE PURCHASE OF SHARES UNDER OPTIONS IN INSTALLMENTS;


 


(III)          THE PAYMENT OF THE PURCHASE PRICE OF OPTIONS BY DELIVERY OF CASH
OR OTHER SHARES OR OTHER SECURITIES OF THE COMPANY (INCLUDING BY ATTESTATION)
HAVING A THEN FAIR MARKET VALUE EQUAL TO THE PURCHASE PRICE OF SUCH SHARES, OR
BY DELIVERY (INCLUDING BY FAX) TO THE COMPANY OR ITS DESIGNATED AGENT OF AN
EXECUTED IRREVOCABLE OPTION EXERCISE FORM TOGETHER WITH IRREVOCABLE INSTRUCTIONS
TO A BROKER-DEALER TO SELL OR MARGIN A SUFFICIENT PORTION OF THE SHARES AND
DELIVER THE SALE OR MARGIN LOAN PROCEEDS DIRECTLY TO THE COMPANY TO PAY FOR THE
EXERCISE PRICE;


 


(IV)          GIVING THE PARTICIPANT THE RIGHT TO RECEIVE DIVIDEND PAYMENTS OR
DIVIDEND EQUIVALENT PAYMENTS WITH RESPECT TO THE SHARES SUBJECT TO THE AWARD
(BOTH BEFORE AND AFTER THE SHARES SUBJECT TO THE AWARD ARE EARNED, VESTED OR
ACQUIRED), WHICH PAYMENTS MAY BE EITHER MADE CURRENTLY OR CREDITED TO AN ACCOUNT
FOR THE PARTICIPANT, AND MAY BE SETTLED IN CASH OR SHARES, AS THE COMMITTEE
DETERMINES;


 


(V)           RESTRICTIONS ON RESALE OR OTHER DISPOSITION; AND


 


(VI)          COMPLIANCE WITH FEDERAL OR STATE SECURITIES LAWS AND STOCK
EXCHANGE REQUIREMENTS.


 


(B)                                 NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES
OR OTHER SECURITIES MAY BE ISSUED OR DELIVERED PURSUANT TO THIS PLAN, AND THE
COMMITTEE MAY DETERMINE WHETHER CASH, OTHER SECURITIES OR OTHER PROPERTY WILL BE
PAID OR TRANSFERRED IN LIEU OF ANY FRACTIONAL SHARES OR OTHER SECURITIES, OR
WHETHER SUCH FRACTIONAL SHARES OR OTHER SECURITIES OR ANY RIGHTS TO FRACTIONAL
SHARES OR OTHER SECURITIES WILL BE CANCELED, TERMINATED OR OTHERWISE ELIMINATED.


 


10

--------------------------------------------------------------------------------


 


(C)                                  UNFUNDED PLAN.  THIS PLAN IS UNFUNDED AND
DOES NOT CREATE, AND SHOULD NOT BE CONSTRUED TO CREATE, A TRUST OR SEPARATE FUND
WITH RESPECT TO THIS PLAN’S BENEFITS.  THIS PLAN DOES NOT ESTABLISH ANY
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND ANY PARTICIPANT OR OTHER PERSON. 
TO THE EXTENT ANY PERSON HOLDS ANY RIGHTS BY VIRTUE OF AN AWARD GRANTED UNDER
THIS PLAN, SUCH RIGHTS ARE NO GREATER THAN THE RIGHTS OF THE COMPANY’S GENERAL
UNSECURED CREDITORS.


 


(D)                                 REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS
UNDER THIS PLAN AND THE ISSUANCE OF SHARES IN CONNECTION WITH AN AWARD ARE
SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS AND TO SUCH APPROVALS BY
ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN OR ANY AWARD AGREEMENT, THE
COMPANY HAS NO LIABILITY TO DELIVER ANY SHARES UNDER THIS PLAN OR MAKE ANY
PAYMENT UNLESS SUCH DELIVERY OR PAYMENT WOULD COMPLY WITH ALL APPLICABLE LAWS
AND THE APPLICABLE REQUIREMENTS OF ANY SECURITIES EXCHANGE OR SIMILAR ENTITY.


 


(E)                                  GOVERNING LAW.  THIS PLAN, AND ALL
AGREEMENTS UNDER THIS PLAN, SHOULD BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF WISCONSIN, WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLAN, ANY AWARD
OR ANY AWARD AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT OF THIS PLAN, ANY AWARD OR ANY AWARD AGREEMENT, MAY ONLY BE BROUGHT AND
DETERMINED IN A COURT SITTING IN THE COUNTY OF MANITOWOC, OR THE FEDERAL
DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN SITTING IN THE COUNTY OF
MILWAUKEE, IN THE STATE OF WISCONSIN.


 


(F)                                    SEVERABILITY.  IF ANY PROVISION OF THIS
PLAN OR ANY AWARD AGREEMENT OR ANY AWARD (I) IS OR BECOMES OR IS DEEMED TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, OR AS TO ANY PERSON OR
AWARD, OR (II) WOULD DISQUALIFY THIS PLAN, ANY AWARD AGREEMENT OR ANY AWARD
UNDER ANY LAW THE COMMITTEE DEEMS APPLICABLE, THEN SUCH PROVISION SHOULD BE
CONSTRUED OR DEEMED AMENDED TO CONFORM TO APPLICABLE LAWS, OR IF IT CANNOT BE SO
CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE COMMITTEE,
MATERIALLY ALTERING THE INTENT OF THIS PLAN, AWARD AGREEMENT OR AWARD, THEN SUCH
PROVISION SHOULD BE STRICKEN AS TO SUCH JURISDICTION, PERSON OR AWARD, AND THE
REMAINDER OF THIS PLAN, SUCH AWARD AGREEMENT AND SUCH AWARD WILL REMAIN IN FULL
FORCE AND EFFECT.


 


(G)                                 409A COMPLIANCE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS PLAN DOCUMENT, ANY AWARD OR ANY ACCOMPANYING FORMS OR
RELATED MATERIAL, THE PLAN IS DESIGNED AND INTENDED TO OPERATE SUCH THAT ALL
BENEFITS HEREUNDER ARE EXEMPT FROM THE APPLICATION OF CODE SECTION 409A.  ANY
PROVISIONS OF THIS PLAN DOCUMENT, ANY AWARD, OR ANY RELATED MATERIAL WHICH
CONFLICT WITH OR WOULD BE DEEMED TO VIOLATE THE PRECEDING STATED INTENT SHALL BE
DEEMED LIMITED, AS DETERMINED BY THE COMMITTEE IN ORDER TO ENSURE THE RESULTS
CONTEMPLATED IN THIS SECTION.  NOTWITHSTANDING THE PRECEDING STATEMENTS, NOTHING
IN THIS PLAN OR ANY RELATED DOCUMENT IS INTENDED TO PROVIDE INDIVIDUAL
PARTICIPANTS OR BENEFICIARIES WITH ANY GUARANTY, WARRANTY OR ASSURANCE OF
PARTICULAR TAX TREATMENT FOR BENEFITS HEREUNDER.


 

13.                                 Definitions.  Capitalized terms used in this
Plan have the following meanings:

 


(A)                                  “AFFILIATES” MEANS ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE, OR OTHER ENTITY DURING ANY PERIOD IN WHICH THE
COMPANY OWNS, DIRECTLY OR INDIRECTLY, AT LEAST TWENTY

 

11

--------------------------------------------------------------------------------


 


PERCENT (20%) OF THE EQUITY, VOTING OR PROFITS INTEREST, AND ANY OTHER BUSINESS
VENTURE THAT THE COMMITTEE DESIGNATES IN WHICH THE COMPANY HAS A SIGNIFICANT
INTEREST, AS THE COMMITTEE DETERMINES IN ITS DISCRETION.


 


(B)                                 “AWARD” MEANS GRANTS OF OPTIONS, STOCK
APPRECIATION RIGHTS, RESTRICTED STOCK, PERFORMANCE SHARES, OR PERFORMANCE UNITS
UNDER THIS PLAN.  “AWARD AGREEMENT” MEANS AN AGREEMENT COVERING AN AWARD IN SUCH
FORM (CONSISTENT WITH THE TERMS OF THE PLAN) AS SHALL HAVE BEEN APPROVED BY THE
COMMITTEE.


 


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(D)                                 “CHANGE OF CONTROL” MEANS THE FIRST TO OCCUR
OF THE FOLLOWING WITH RESPECT TO THE COMPANY OR ANY UPSTREAM HOLDING COMPANY:


 


(I)                                     ANY “PERSON,” AS THAT TERM IS DEFINED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, BUT EXCLUDING THE COMPANY, ANY
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY, OR ANY CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE
SHAREHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS THAT
TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY,
OF SECURITIES OF THE COMPANY REPRESENTING THIRTY PERCENT (30%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR


 


(II)                                  THE COMPANY IS MERGED OR CONSOLIDATED WITH
ANY OTHER CORPORATION OR OTHER ENTITY, OTHER THAN:  (A) A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN EIGHTY PERCENT (80%) OF THE COMBINED VOTING POWER OF
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR (B) THE COMPANY ENGAGES IN A
MERGER OR CONSOLIDATION EFFECTED TO IMPLEMENT A RECAPITALIZATION OF THE COMPANY
(OR SIMILAR TRANSACTION) IN WHICH NO “PERSON” (AS DEFINED ABOVE) ACQUIRES MORE
THAN THIRTY PERCENT (30%) OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES.  NOTWITHSTANDING THE FOREGOING, A MERGER OR
CONSOLIDATION INVOLVING THE COMPANY SHALL NOT BE CONSIDERED A “CHANGE OF
CONTROL” IF THE COMPANY IS THE SURVIVING CORPORATION AND SHARES OF THE COMPANY’S
COMMON STOCK ARE NOT CONVERTED INTO OR EXCHANGED FOR STOCK OR SECURITIES OF ANY
OTHER CORPORATION, CASH OR ANY OTHER THING OF VALUE, UNLESS PERSONS WHO
BENEFICIALLY OWNED SHARES OF THE COMPANY’S COMMON STOCK OUTSTANDING IMMEDIATELY
PRIOR TO SUCH TRANSACTION OWN BENEFICIALLY LESS THAN A MAJORITY OF THE
OUTSTANDING VOTING SECURITIES OF THE COMPANY IMMEDIATELY FOLLOWING THE MERGER OR
CONSOLIDATION;


 


(III)                               THE COMPANY OR ANY SUBSIDIARY SELLS, ASSIGNS
OR OTHERWISE TRANSFERS ASSETS IN A TRANSACTION OR SERIES OF RELATED
TRANSACTIONS, IF THE AGGREGATE MARKET VALUE OF THE ASSETS SO TRANSFERRED EXCEEDS
FIFTY PERCENT (50%) OF THE

 

12

--------------------------------------------------------------------------------


 


COMPANY’S CONSOLIDATED BOOK VALUE, DETERMINED BY THE COMPANY IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, MEASURED AT THE TIME AT WHICH SUCH
TRANSACTION OCCURS OR THE FIRST OF SUCH SERIES OF RELATED TRANSACTIONS OCCURS;
PROVIDED, HOWEVER, THAT SUCH A TRANSFER EFFECTED PURSUANT TO A SPIN-OFF OR
SPLIT-UP WHERE SHAREHOLDERS OF THE COMPANY RETAIN OWNERSHIP OF THE TRANSFERRED
ASSETS PROPORTIONATE TO THEIR PRO RATA OWNERSHIP INTEREST IN THE COMPANY SHALL
NOT BE DEEMED A “CHANGE OF CONTROL”;


 


(IV)                              THE COMPANY DISSOLVES AND LIQUIDATES
SUBSTANTIALLY ALL OF ITS ASSETS;


 


(V)                                 AT ANY TIME AFTER THE EFFECTIVE DATE WHEN
THE “CONTINUING DIRECTORS” CEASE TO CONSTITUTE A MAJORITY OF THE BOARD.  FOR
THIS PURPOSE, A “CONTINUING DIRECTOR” SHALL MEAN:  (A) THE INDIVIDUALS WHO, AT
THE EFFECTIVE DATE, CONSTITUTE THE BOARD; AND (B) ANY NEW DIRECTORS (OTHER THAN
DIRECTORS DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE
COMPANY TO EFFECT A TRANSACTION DESCRIBED IN CLAUSE (I), (II), OR (III) OF THIS
DEFINITION) WHOSE APPOINTMENT TO THE BOARD OR NOMINATION FOR ELECTION BY COMPANY
SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE THEN-SERVING
CONTINUOUS DIRECTORS; OR


 


(VI)                              A DETERMINATION BY THE BOARD, IN VIEW OF THEN
CURRENT CIRCUMSTANCES OR IMPENDING EVENTS, THAT A CHANGE OF CONTROL OF THE
COMPANY HAS OCCURRED, WHICH DETERMINATION SHALL BE MADE FOR THE SPECIFIC PURPOSE
OF TRIGGERING OPERATIVE PROVISIONS OF THIS PLAN.


 


(E)                                  “CHANGE OF CONTROL PRICE” MEANS THE HIGHEST
OF THE FOLLOWING: (I) THE FAIR MARKET VALUE OF THE SHARES, AS DETERMINED ON THE
DATE OF THE CHANGE OF CONTROL; (II) THE HIGHEST PRICE PER SHARE PAID IN THE
CHANGE OF CONTROL TRANSACTION; OR (III) THE FAIR MARKET VALUE OF THE SHARES,
CALCULATED ON THE DATE OF SURRENDER OF THE RELEVANT AWARD IN ACCORDANCE WITH
SECTION 11(C), BUT THIS CLAUSE (III) SHALL NOT APPLY IF IN THE CHANGE OF CONTROL
TRANSACTION, OR PURSUANT TO AN AGREEMENT TO WHICH THE COMPANY IS A PARTY
GOVERNING THE CHANGE OF CONTROL TRANSACTION, ALL OF THE SHARES ARE PURCHASED FOR
AND/OR CONVERTED INTO THE RIGHT TO RECEIVE A CURRENT PAYMENT OF CASH AND NO
OTHER SECURITIES OR OTHER PROPERTY.


 


(F)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  ANY REFERENCE TO A SPECIFIC PROVISION OF THE CODE INCLUDES
ANY SUCCESSOR PROVISION AND THE REGULATIONS PROMULGATED UNDER SUCH PROVISION.


 


(G)                                 “COMMITTEE” MEANS THE COMPENSATION AND
BENEFITS COMMITTEE OF THE BOARD (OR SUCH SUCCESSOR COMMITTEE WITH THE SAME OR
SIMILAR AUTHORITY), WHICH MUST BE COMPOSED OF NOT LESS THAN TWO (2) DIRECTORS,
EACH OF WHOM MUST QUALIFY AS AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF CODE
SECTION 162(M) AND AS A “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF
RULE 16B-3.


 


(H)                                 “COMMON STOCK” MEANS THE COMMON STOCK OF THE
COMPANY.

 

13

--------------------------------------------------------------------------------


 


(I)                                     “COMPANY” MEANS THE MANITOWOC
COMPANY, INC., A WISCONSIN CORPORATION, OR ANY SUCCESSOR TO THE MANITOWOC
COMPANY, INC., A WISCONSIN CORPORATION.


 


(J)                                     “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(K)                                  “DISABILITY” MEANS DISABILITY AS DEFINED IN
THE COMPANY’S LONG-TERM DISABILITY PLAN COVERING EXEMPT SALARIED EMPLOYEES.


 


(L)                                     “EFFECTIVE DATE” MEANS THE DATE THE
COMPANY’S SHAREHOLDERS APPROVE THIS PLAN.


 


(M)                               “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.  ANY REFERENCE TO A SPECIFIC PROVISION OF THE EXCHANGE
ACT INCLUDES ANY SUCCESSOR PROVISION AND THE REGULATIONS AND RULES PROMULGATED
UNDER SUCH PROVISION.


 


(N)                                 “FAIR MARKET VALUE” MEANS, PER SHARE ON A
PARTICULAR DATE, THE LAST SALES PRICE ON SUCH DATE ON THE NATIONAL SECURITIES
EXCHANGE ON WHICH THE COMMON STOCK IS THEN TRADED, AS REPORTED IN THE WALL
STREET JOURNAL, OR IF NO SALES OF COMMON STOCK OCCUR ON THE DATE IN QUESTION, ON
THE LAST PRECEDING DATE ON WHICH THERE WAS A SALE ON SUCH EXCHANGE.  IF THE
SHARES ARE NOT LISTED ON A NATIONAL SECURITIES EXCHANGE, BUT ARE TRADED IN AN
OVER-THE-COUNTER MARKET, THE LAST SALES PRICE (OR, IF THERE IS NO LAST SALES
PRICE REPORTED, THE AVERAGE OF THE CLOSING BID AND ASKED PRICES) FOR THE SHARES
ON THE PARTICULAR DATE, OR ON THE LAST PRECEDING DATE ON WHICH THERE WAS A SALE
OF SHARES ON THAT MARKET, WILL BE USED.  IF THE SHARES ARE NEITHER LISTED ON A
NATIONAL SECURITIES EXCHANGE NOR TRADED IN AN OVER-THE-COUNTER MARKET, THE PRICE
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, WILL BE USED.


 


(O)                                 “NON-EMPLOYEE DIRECTOR” MEANS ANY DIRECTOR
WHO IS NOT AN EMPLOYEE OF THE COMPANY OR ANY AFFILIATE.


 


(P)                                 “OPTION” MEANS THE RIGHT TO PURCHASE SHARES
AT A STATED PRICE.  “OPTIONS” MAY EITHER BE “INCENTIVE STOCK OPTIONS” WHICH MEET
THE REQUIREMENTS OF CODE SECTION 422, OR “NONQUALIFIED STOCK OPTIONS” WHICH DO
NOT MEET THE REQUIREMENTS OF CODE SECTION 422.


 


(Q)                                 “PARTICIPANT” MEANS AN OFFICER OR OTHER
EMPLOYEE OF THE COMPANY OR ITS AFFILIATES, OR AN INDIVIDUAL THAT THE COMPANY OR
AN AFFILIATE HAS ENGAGED TO BECOME AN OFFICER OR EMPLOYEE, OR A CONSULTANT OR
ADVISOR WHO PROVIDES SERVICES TO THE COMPANY OR ITS AFFILIATES, WHO THE
COMMITTEE DESIGNATES TO RECEIVE AN AWARD UNDER THIS PLAN.  NO NON-EMPLOYEE
DIRECTOR IS ENTITLED TO RECEIVE AWARDS UNDER THIS PLAN.


 


(R)                                    “PERFORMANCE GOALS” MEANS ANY GOALS THE
COMMITTEE ESTABLISHES THAT RELATE TO ONE OR MORE OF THE FOLLOWING WITH RESPECT
TO THE COMPANY OR ANY ONE OR MORE SUBSIDIARIES OR OTHER BUSINESS UNITS: REVENUE;
CASH FLOW; NET CASH PROVIDED BY OPERATING ACTIVITIES; NET CASH PROVIDED BY
OPERATING ACTIVITIES LESS NET CASH USED IN INVESTING ACTIVITIES; COST OF GOODS
SOLD; RATIO OF DEBT TO DEBT PLUS EQUITY; PROFIT BEFORE TAX; GROSS PROFIT; NET
PROFIT; NET SALES; EARNINGS BEFORE INTEREST AND TAXES; EARNINGS BEFORE INTEREST,
TAXES, DEPRECIATION AND AMORTIZATION; FAIR MARKET VALUE OF SHARES; BASIC
EARNINGS PER SHARE; DILUTED EARNINGS PER SHARE; RETURN ON SHAREHOLDER EQUITY;
AVERAGE ACCOUNTS RECEIVABLE (CALCULATED BY TAKING THE AVERAGE OF ACCOUNTS
RECEIVABLE AT THE END OF EACH MONTH); AVERAGE INVENTORIES (CALCULATED BY TAKING
THE

 

14

--------------------------------------------------------------------------------


 


AVERAGE OF INVENTORIES AT THE END OF EACH MONTH); RETURN ON AVERAGE TOTAL
CAPITAL EMPLOYED; RETURN ON NET ASSETS EMPLOYED BEFORE INTEREST AND TAXES;
ECONOMIC VALUE ADDED; RETURN ON YEAR-END EQUITY; AND/OR IN THE CASE OF AWARDS
THAT THE COMMITTEE DETERMINES WILL NOT BE CONSIDERED “PERFORMANCE-BASED
COMPENSATION” UNDER CODE SECTION 162(M), SUCH OTHER GOALS AS THE COMMITTEE MAY
ESTABLISH IN ITS DISCRETION.


 


(S)                                  “PERFORMANCE SHARES” MEANS THE RIGHT TO
RECEIVE SHARES TO THE EXTENT THE COMPANY OR PARTICIPANT ACHIEVES CERTAIN GOALS
THAT THE COMMITTEE ESTABLISHES OVER A PERIOD OF TIME THE COMMITTEE DESIGNATES
CONSISTING OF ONE OR MORE FULL FISCAL YEARS OF THE COMPANY, BUT NOT IN ANY EVENT
MORE THAN FIVE YEARS.


 


(T)                                    “PERFORMANCE UNITS” MEANS THE RIGHT TO
RECEIVE MONETARY UNITS WITH A DESIGNATED DOLLAR VALUE OR MONETARY UNITS THE
VALUE OF WHICH IS EQUAL TO THE FAIR MARKET VALUE OF ONE OR MORE SHARES, TO THE
EXTENT THE COMPANY OR PARTICIPANT ACHIEVES CERTAIN GOALS THAT THE COMMITTEE
ESTABLISHES OVER A PERIOD OF TIME THE COMMITTEE DESIGNATES CONSISTING OF ONE OR
MORE FULL FISCAL YEARS OF THE COMPANY, BUT IN ANY EVENT NOT MORE THAN FIVE
YEARS.


 


(U)                                 “PLAN” MEANS THE MANITOWOC COMPANY, INC.
2003 INCENTIVE STOCK AND AWARDS PLAN, AS AMENDED FROM TIME TO TIME.


 


(V)                                 “RESTRICTED STOCK” MEANS SHARES THAT ARE
SUBJECT TO A RISK OF FORFEITURE AND/OR RESTRICTIONS ON TRANSFER, WHICH MAY LAPSE
UPON THE ACHIEVEMENT OR PARTIAL ACHIEVEMENT OF PERFORMANCE GOALS DURING THE
PERIOD SPECIFIED BY THE COMMITTEE AND/OR UPON THE COMPLETION OF A PERIOD OF
SERVICE, AS DETERMINED BY THE COMMITTEE.


 


(W)                               “SECTION 16 PARTICIPANTS” MEANS PARTICIPANTS
WHO ARE SUBJECT TO THE PROVISIONS OF SECTION 16 OF THE EXCHANGE ACT.


 


(X)                                   “SHARE” MEANS A SHARE OF COMMON STOCK.


 


(Y)                                 “STOCK APPRECIATION RIGHT” MEANS THE RIGHT
TO RECEIVE, WITHOUT PAYMENT TO THE COMPANY, AN AMOUNT OF CASH OR SHARES AS
DETERMINED IN ACCORDANCE WITH SECTION 6, BASED ON THE AMOUNT BY WHICH THE FAIR
MARKET VALUE ON THE RELEVANT VALUATION DATE EXCEEDS THE EXERCISE PRICE.


 


(Z)                                   “SUBSIDIARY” MEANS ANY CORPORATION IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF EACH OF THE
CORPORATIONS (OTHER THAN THE LAST CORPORATION IN THE CHAIN) OWNS STOCK
POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN THE CHAIN.


 


15

--------------------------------------------------------------------------------